COURT OF APPEALS FOR THE
                                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-13-00250-CV
Style:                              A-1 Auto Body and Paint Shop, LLC
                                    v. Margaret McQuiggan
Date motion filed*:                 May 24, 2013
Type of motion:                     Motion to for involuntary dismissal
Party filing motion:                Appellee
Document to be filed:

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                           Current Due date:
         Date Requested:

Ordered that motion is:

                    Granted
                     If document is to be filed, document due:
                              The Court will not grant additional motions to extend time absent extraordinary circumstances
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          The Court orders that appellee’s motion for involuntary dismissal be carried with the case.




Judge's signature:       /s/ Laura C. Higley
                                                      Acting for the Court

Panel consists of        ____________________________________________

Date: September 12, 2013




November 7, 2008 Revision